Case 2:19-cr-02165-KWR Document1 Filed 04/04/19 Page 1of5

AO 9] (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of New Mexico

 

United States of America )
V. )
|
. ; ) Case No. 4 ?
Joe! Aguilar Villanueva ) (| M(
)
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | October 22, 2018-April3,2019 inthe county of _ DofiaAna and elsewhere _ in the

District of New Mexico , the defendant(s) violated:
Cade Section Offense Description
18 U.S.C. §§ 2252A(a)(1) Transportation of Child Pornography
18 U.S.C. §§ 2252A(a)(5)(B) Possession of Child Pornography

This criminal complaint is based on these facts:

See attached "Affidavit"

a Continued on the attached sheet.

 

Complainant's signature

Stephani Legarreta, Special Agent HS!

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: " / hy ; 9
o {fee 's signature

City and state: Las Cruces, New Mexico Honorable Gregory J. Fouratt, US Magistrate Judge
Printed name and title
l.

 

Case 2:19-cr-02165-KWR Document1 Filed 04/04/19 Page 2 of 5

Affidavit

I, Special Agent Stephani Legarreta, your Affiant, have been a Special Agent with
Homeland Security Investigations (HSI) and have been so employed since January of
2008. I am classified, trained and employed as a federal law enforcement officer with
statutory arrest authority charged with conducting criminal investigations of alleged
violations of federal criminal statutes, including Title 18 of the United States Code. I am
currently assigned as a criminal investigator for the Assistant Agent in Charge (ASAC),
Las Cruces, New Mexico. Prior to my current position, I was a student for six (6) years
at New Mexico State University where I received my Bachelors and Master’s Degree in
Criminal Justice. During the course of investigation, | have consulted with other HSI
Agents and other law enforcement detectives and officers who have extensive experience
investigating child exploitation cases. Your Affiant has conducted numerous state and
federal investigations and received training, education, and experience with the
identification and investigation of sex trafficking violations. I have been personally
involved with the execution of search warrants to search businesses and seize materials

relating to child exploitation.

The information set forth in this affidavit was derived from my own investigation and/or
communicated to me by other sworn law enforcement officers. Because this affidavit is
submitted for the limited purpose of securing a criminal complaint, your affiant has not
included each and every fact known to me concerning this investigation. Your affiant has
set forth only those facts that your affiant believes are necessary to establish probable
cause to support a criminal complaint against Joel Aguilar Villanueva, for Transportation
of Child Pornography, in violation of 18 U.S.C. §§ 2252A(a)(1) and Possession of Child
Pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B).

Relevant Statutes

Title 18 U.S.C. § 2252A(a)(1), provides “any person who knowingly .. . transports .. .
using any means or facility of interstate or foreign commerce or in or affecting interstate
or foreign commerce by any means, including by computer, any child pornography . . .

shall be punished as provided in subsection (b).”
‘ Case 2:19-cr-02165-KWR Document1 Filed 04/04/19 Page 3 of 5

Title 18 U.S.C. § 2252A(a)(5)(b), provides, in relevant part, “knowingly possesses . . .
any other material that contains an image of child pornography that has been mailed, or
shipped or transported using any means or facility of interstate or foreign commerce or in
or affecting interstate or foreign commerce by any means, including by computer, or that
was produced using materials that have been mailed, or shipped or transported in or
affecting interstate or foreign commerce by any means, including by computer . . . shall

be punished as provided in subsection (b).”
Details of the Investigation

On October 22, 2018, the National Center for Missing and Exploited Children received a
cyber tip that a Twitter account with user name “azteca88047” was sharing videos of
suspected child pornography. Specifically, the user of that account posted a video that is
fifteen seconds long. The video depicts a minor male, who is believed to be between the
ages of twelve and sixteen, bent over with his anus, buttocks, and scrotum exposed. An
erect male penis is then partially inserted into the minor’s anus before the video ends.
The user of the account included the following tweet with the video: “aprenden rapido.”

In English, that means “they learn quickly.”

. The tip was passed on to the New Mexico Attorney General’s Office (NMAGO) Internet

Crimes Against Children Task Force (ICAC) in November 2018, and NVAGO
determined that the IP addresses given by Twitter Inc. associated with the azteca88047

account were located in the Las Cruces, New Mexico area.

_ On March 20, 2019, NMAGO ICAC Special Agent Jay Ratliff forwarded the NCMEC

tip to an ICAC task force officer in Las Cruces. Review of the report revealed that on
October 9, 2018, the user of the azteca88047 account logged on to Twitter from the IP
address 76.113.97.114. Additionally, on October 14, 2018, the user of the azteca88047

account logged on to Twitter from the IP address 73.98.29.33. Law enforcement learned

that both IP addresses were assigned to Comcast.

On March 17, 2019, affiant issued a summons to Comcast for subscriber information for

the IP addresses 76.113.97.114 and 73.98.29.33. Affiant learned that the subscriber of
10.

LL.

Le.

13.

Case 2:19-cr-02165-KWR Document1 Filed 04/04/19 Page 4of5

the Comcast account associated with IP address 76.113.97.114 was Joel Villanueva at an
address for an apartment complex on Telshor Boulevard in Las Cruces, New Mexico.
Affiant interviewed the apartment complex manager and verified that Joel Villanueva
was the renter of the apartment in question. Villanueva was also listed as the only

occupant on the rental application.

Law enforcement also learned that the subscriber of the Comcast account associated with
IP address 73.98.29.33 was an individual who is personally connected to Villanueva at an
address on Del Prado Way in Las Cruces, New Mexico. Surveillance at that residence

established that two cars registered to Villanueva were parked outside on March 29,

2019.

Further investigation revealed that Joel Villanueva is the principal at Zia Middle School,
in Las Cruces, New Mexico. Further investigation additionally revealed that the zip code
listed on Villanueva’s driver’s license is 88047, which is the same number attached to the

azteca88047 Twitter account.

On April 2, 2019, Officer Max Weir with the Las Cruces Police Department obtained a
New Mexico state district court search warrant for the apartment at the Telshor residence.
On April 3, 2019, the search warrant was executed. At the time of execution, Joel
Villanueva was home and no one else was at the residence. Villanueva verified that he
lived at that apartment and that the items inside belonged to him. Law enforcement read
Villanueva his Miranda rights and Villanueva stated he wanted to speak to a lawyer.

Thus, at that time, all questioning of Villanueva ceased.

Law enforcement also obtained a New Mexico district court search warrant to search the
Del Prado Way residence. At this time, no evidence of child pornography has been found

at that location.

During the search at the Telshor residence, Officer Max Weir conducted an onsite
preview of a Western Digital “My Passport” external USB 3.0 hard drive S/N:
WXJIE23KZRV8. Officer Max Weir found a folder named “FORMS 2019.” Within

that folder were 192 video files. Most of the videos appear to be suspected child
14.

 

Case 2:19-cr-02165-KWR Document1 Filed 04/04/19 Page 5of5

pornography with the majority of the videos depicting young boys being analy penetrated
or performing fellatio. For example, one video was named “blowjob.mp4.” That video is
38 seconds in length and shows a minor male between the ages of four and seven years
old holding an erect male penis. The child looks at the camera and then places the penis

in his mouth. Based on my training and experience I know that Western Digital products

are manufactured in Thailand.

Conclusion

Based on all of the above information, your affiant submits there is probable cause to
believe that Joel Villanueva committed Transportation of Child Pornography, in violation

of 18 U.S.C. §§ 2252A(a)(1) and Possession of child Pornography, in violation of 18
U.S.C. §§ 2252A(a)(5)(B).

Prosecution of Joel Aguilar Villanueva was approved by Assistant United States Attorney

 

Marisa A. Ong. pe
= ee ay
Stephani Legarreta —_—

Special Agent
Homeland Security Investigations

Subscribed and sworn before me this go day of April 2019.

 

Honorable/Gegory J. Fouratt
United States Magistrate Judge
